UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7017


ROMMELL A. RIGGINS,

                  Plaintiff – Appellant,

             v.

KATHLEEN S. GREEN, Warden; WALTER S. HOLMES, Captain; JAY
RIGGIN, Correction Officer II; WILLIAM TYNDALL, Correction
Officer II,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cv-00289-PJM)


Submitted:    September 10, 2009        Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rommell A. Riggins, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rommell A. Riggins appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                            We

have    reviewed      the    record    and    find        no   reversible       error.

Accordingly, we deny Riggins’ motion for appointment of counsel

and    affirm   for    the   reasons      stated     by    the    district      court.

Riggins    v.      Green,     No.     8:09-cv-00289-PJM          (D.      Md.     filed

May 21, 2009;      entered    May   22,   2009).       We      dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                          2